Citation Nr: 1213729	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a decision issued on June 27, 2011, the Board denied a service connection claim for bilateral shoulder conditions and also denied a TDIU claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR), dated in November 2011, the parties to the motion requested that the Board's June 2011 decision, to the extent that it denied the TDIU claim, be vacated and remanded, in light of an inadequate discussion of the reasons and bases supporting the decision and a duty to assist deficiency.  It was also stipulated that the service connection claim for bilateral shoulder conditions was not being appealed and that the June 2011 Board decision as concerned that issue only, should not be disturbed.  An Order of the Court granting the JMPR was issued in December 2011.  Further discussion of this matter will take place in the Remand issued below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU, based on an VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which was filed in April 2006.  The application form indicates that from 1983 to 2002 the Veteran had worked in the capacity of a cook on a full-time basis.  He further indicated that he had only been able to work part-time since 2002 performing light custodial work for a local government employer.  The Veteran listed his highest level of education as having completed the seventh grade.

By way of an August 2006 rating action, the RO denied the TDIU claim, and the Veteran appealed.  In 2011, the Board denied that TDIU claim, finding that the Veteran was not precluded from participating in substantially gainful employment as a consequence of his service-connected disabilities.  The Board determined that the Veteran met the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), given that his service-connected conditions included the following: right hand shell fragment wound residuals, evaluated as 70 percent disabling; tinnitus, rated at 10 percent disabling; a right hand scar, rated at 10 percent disabling; and hearing loss, rated as noncompensable (0 percent).

In making its determination, the Board placed reliance on the findings and opinions expressed in conjunction with a VA orthopedic examination conducted February 2010, with an attendant claims file review.  At that time, the VA examiner observed that clearly the Veteran had decreased strength and flexibility in the right hand that was injured during a mortar attack in 1953.  However, it was noted, the Veteran had continued to work full time for 50 years as a cook, and another four to five years as part-time janitor/maintenance person until about 2007.  The examiner stated that at age 79 the Veteran was less likely to be able to perform the full functions of his job.  The examiner noted, however, that the Veteran still had one good hand on the left and should have been able to have sustained employment in a sedentary capacity.  The Board concluded that the February 2010 VA medical examination duly addressed the issue of employability, finding that the Veteran has sustained capacity for employment in a more sedentary work environment, notwithstanding his service-connected right hand injury residuals.  The Veteran appealed the June 2011 Board decision to the Court.

In the November 2011 Joint Motion for Partial Remand (JMPR), the parties pointed to two bases in support of a motion to vacate and remand the Board's June 2011 decision.  First, the parties determined that the Board decision contained an inadequate statement of reasons and bases supporting the decision, described generally as a failure to consider subjective and individual factors.  Specifically noted were the Board's failure to address and discuss the Veteran's level of education (7th grade), his employment history (cook and light custodial work), and his training, as well as and in conjunction with, the clinical findings and medical opinions on file.  It was also observed that the Board did not discuss how the Veteran's work experience would qualify him for substantially gainful sedentary employment that would be anything other than marginal.   

The parties also found that the February 2010 VA examination report, upon which the Board had placed a great deal of reliance, was inadequate.  In this regard, the parties found that the VA examiner did not address the Veteran's subjective ability to secure and follow a substantially gainful occupation, or consider whether any type of sedentary work, given the Veteran's education, training and location, would be anything other than marginal.  It was observed that the examiner's conclusion, to the effect that the Veteran was employable in a sustained sedentary capacity, without more (rationale), and based on a notation of the Veteran's age and work history experience, was based on application of an incorrect legal standard and should not have been relied on by the Board.  Accordingly, it was requested that an another medical examination report be obtained which adequately assessed the subjective and individual factors impacting his unemployability.  

As generally pertains to TDIU claims, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

In addition, pertinent to the evaluation of a TDIU claim, the Court has indicated that the Veteran's ability or inability to engage in substantial gainful activity has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).  

Significantly, as determined by the parties in the JMPR, the file lacks an adequate medical opinion addressing the impact of the Veteran's service-connected conditions, on his employability.  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In addition, once the Board undertakes to provide an appellant with an examination and medical nexus opinion, these must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because it appears that the Veteran's service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service connected disorders render him unable to secure or follow a substantially gainful occupation, in light of the Veteran's education, location, work experience and training.  Thus, the claim is primarily remanded for this reason.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Therefore, in view of the JMPR and the accompanying Order of the Court, further development of the case is necessary on Remand to comply with the Court's Order.  Thus, this case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his TDIU claim that have not yet been associated with the claims folder.  Appropriate steps should be taken to obtain any such identified records.

The Veteran should also be requested to provide information regarding his employment status from 2002 forward, to include providing information regarding the type of employment which he participated in during that time, the number of hours worked weekly and his weekly salary.  If not currently employed on any basis (full or part-time), the Veteran should be asked to provide information such as the date he last worked and the reasons for him leaving the job.

2.  The Veteran should be scheduled for a VA medical examination for the purpose of obtaining a medical opinion addressing the effect the Veteran's service-connected disabilities (residuals of a shell fragment wound of the right hand with loss of use, right hand scar, tinnitus, and bilateral hearing loss) have on his ability to work.  In this regard, the examiner should assess the effect that his service-connected disabilities have on his ability to secure and follow a substantially gainful occupation.  The claims folder must be made available to the examiner in conjunction with the examination and should be reviewed for pertinent medical and other.  

In order for the examiner to fully understand what is required for an adequate examination and opinion in this particular case, and to be able to render an opinion free from the deficiencies found in prior opinions (as discussed in the JMPR), a complete copy of this Remand should be made available to the examiner and reviewed by the examiner in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, that is, on his ability to earn "a living wage".  Bowling v. Principi, 15 Vet. App. 1, 7 (2001); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The examiner should not consider the Veteran's age or the impact of any nonservice-connected disabilities, but should consider, and discuss, his education, experience, training and location.

3.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The examination report must be reviewed to ensure that it is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After an appropriate period of time, or after the Veteran indicates he has no further evidence to submit, the RO should readjudicate the claim for entitlement to a TDIU.  This claim should be readjudicated to include consideration of all of the pertinent evidence added to the record since the issuance of the most recent SOC in April 2007, and should reflect consideration of the Veteran's subjective and individual factors (such as education, experience, location) which impact his employability.  The examiner should also indicate whether the service-connected disabilities allow the Veteran to obtain and maintain substantially gainful employment, as opposed to marginal employment.  If any benefit sought on appeal is not resolved to the appellant's satisfaction, the RO should provide the appellant and his representative a SSOC and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


